Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 June 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia June 8. 1792.

The last news we have from Monticello is by your letter of May 7. I am in hopes tomorrow’s post will bring us something, for some how or other your letters (if you write by post to Richmond) miss a post and are sometimes a week longer coming than they ought to be.—The news from the French West India islands is more and more discouraging. Swarms of the inhabitants are quitting them and coming here daily. I wonder that none of your acquaintances write to you. Perhaps they may be in Martinique where the disturbance is not yet considerable. Perhaps they may be gone to France.—Your friend Mrs. Waters is in a fair way of losing her husband, as he appears to be in a galloping consumption. The family are alarmed at his situation, tho he goes about his business still with activity. Maria’s letter will inform  you she is well. Present me affectionately to Mr. Randolph, kiss dear Anne for me, and be assured of my tender love. Your’s &c.

Th: Jefferson

